Citation Nr: 0810205	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, the Commonwealth of Puerto Rico.

In December 2005, the Board remanded the case to the RO for 
additional notice and development.  In a July 2007 rating 
decision, the RO granted service connection for the left knee 
disability and that issue is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's diagnosed right shoulder 
condition and active military service.


CONCLUSIONS OF LAW

A right shoulder condition was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in April 2006.  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in June 2002 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Mayaguez, Puerto Rico outpatient 
clinic and the Orlando Medical Center for the period of 1990 
through the present.  The appellant was afforded a VA medical 
examination in May 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 




Service Connection for Right Shoulder Disorder

The veteran contends that he injured his right shoulder in 
service.  Service entrance examinations of April and October 
1968 indicate the veteran had no notations of a right 
shoulder disorder.  Service medical records of May 1969 
indicate the veteran fell on his right arm and developed pain 
in the elbow, down the arm and tenderness over the lateral 
condyle of the right elbow.  An x-ray of the same month 
showed a fracture of the right radial head (elbow) in good 
position and alignment, and he was prescribed a long arm cast 
and a sling.  In May 1969, the veteran was placed on 
temporarily restricted duty for seven weeks due to his 
fractured right radial head.  However, service medical 
records are negative for complaints, treatment or diagnoses 
of right shoulder disorder, and separation records of May 
1970 note no right shoulder disorder.

In September 1993, the veteran was treated by VA for shoulder 
pain, and x-rays indicated no significant bony, articular or 
soft tissue pathology, and that the right shoulder was 
essential normal.  From March to December 1999, the veteran 
received VA treatment for a painful shoulder, which was 
diagnosed as bursitis and also a lipoma was noted there, 
which was excised in November 1999.  VA x-rays of September 
2002 of the right shoulder indicate the veteran had moderate 
to severe degenerative changes at the acromio clavicular 
joint.  Treatment records of the same month note the veteran 
was given pain medications for his right shoulder.  Physical 
therapy was recommended and began in March 2003, continuing 
until June 2003.  May 2003 treatment records show the active 
range of motion was 90 degrees of abduction, external 
rotation of 60; there was full range of motion on passive 
motion.  The diagnosis was exacerbation of chronic shoulder 
pain associated with an old injury, and degenerative disease 
of the acrimioclavicular joint.  The physician could not 
exclude the presence of a partial rotator cuff tear.  A VA 
magnetic resonance imaging (MRI) of August 2003 revealed 
complete tears of the supra and infraspinatus tendons with 
associated muscle atrophy and proximal retractions, 
acromioclavicular joint hypertrophic changes contributing to 
narrowing of the supraspinatus outlet, and irregular contour 
and heterogenous signal of anterosuperior glenoid larum, 
which precluded exclusion of an underlying labral tear.

A VA examination of May 2007 adopted the veteran's history 
that he injured his right arm in service during a parachute 
jump when he got tangled in a tree.  The veteran maintained 
that he has suffered right shoulder pain since that time, and 
that his baseline of pain is 9 on a scale of 1 to 10, with 10 
being the worst pain, and that when he uses his right 
shoulder, the pain is 10.  The veteran maintained that the 
precipitating pain factors include lifting his arm to 
shoulder height, attempting to lift a heavy object with the 
right arm, using any type of tool with the right arm, and 
putting on and taking off a T-shirt.  The veteran had right 
shoulder abduction with pain at 10 to 65 degrees, and flexion 
at 10 to 72 degrees, with right shoulder internal rotation 30 
to 47 degrees and right shoulder external rotation 30 to 50 
degrees.  The diagnosis was right shoulder rotator cuff tear 
and right shoulder degenerative joint disease.  The physician 
opined that while there was evidence of a fall in service 
with an extended arm which could possibly have caused injury 
to the right shoulder, no evaluation or treatment of the 
right shoulder was performed in service.  Further, the 
examiner noted that the veteran did not complain of right 
shoulder pain from the time of release from military service 
until some 20 years later, and that the damage seen in the 
right shoulder more likely happened somewhere after release 
from service, possibly while working as a mechanic.  The 
examiner also opined that considering the veteran was right-
handed, if he had injured his right shoulder in service, he 
could not have worked as a mechanic, and therefore, that the 
veteran's right shoulder disorder occurred after service, and 
was not as likely as not related to his military service.

In this case, the evidence is negative for post-service 
complaints, treatment, or findings regarding right shoulder 
disorder until the veteran's VA treatment of September 1993, 
which is, notably, almost 24 years after the in-service 
injury.  Because there is no evidence of arthritis of the 
right shoulder manifesting to a compensable degree within a 
year of service, the veteran's claim for a right shoulder 
disorder cannot be maintained on a presumptive basis.  38 
C.F.R. 3.307(a)(3).    

The evidence weighing in favor of the veteran is in-service 
training as a parachutist, as noted on his DD Form-214, which 
is an activity in general that could have involved right 
shoulder injury, and the veteran's specific in-service May 
1969 treatment for a right elbow injury, that also could have 
involved the shoulder.  Additional evidence weighing in his 
favor are VA right shoulder treatment records of September 
1993 to May 2003, and the veteran's recent assertions since 
May 2002, when he filed his claim, that he sustained a right 
arm injury in service, and now has a right shoulder disorder 
related to it.  

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for right shoulder disorder; the 
service separation examination report showing no complaints 
or abnormalities of the right shoulder; and the absence of 
post-service evidence of any complaints, findings, or 
treatment for right shoulder disorder until nearly 24 years 
after service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Id.  
Additionally, there is competent medical evidence and opinion 
provided by the VA physician of May 2007, who had reviewed 
the claims file, that the veteran could not have worked as a 
mechanic post-service for the length of time he did, with a 
right shoulder disorder, and that the veteran's right 
shoulder disorder was not as likely as not related to 
service.  

In weighing the evidence, the Board finds that the absence of 
on-going right shoulder symptoms or disorder in service or 
upon separation from service and immediately after service, 
outweigh the veteran's more recent treatment for right 
shoulder disorder.  Thus the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his right shoulder disorder occurred in service.

Assuming arguendo the veteran had service medical record 
documentation that he injured his right shoulder, as to the 
question of medical nexus, in May of 2007 a VA physician, 
with a review of the veteran's service medical records and VA 
medical records opined that it was not as likely as not that 
the fall the veteran had in service resulted in shoulder 
disorder many years later. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right shoulder disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


